Case 18-05174-sms   Doc 22    Filed 08/22/19 Entered 08/22/19 16:23:33          Desc Main
                             Document      Page 1 of 16




  IT IS ORDERED as set forth below:



   Date: August 22, 2019
                                              _________________________________

                                                         Sage M. Sigler
                                                  U.S. Bankruptcy Court Judge

 ________________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                              :       CASE NO.:
                                    :
VIRGINIA SUE LINDSTROM,             :       17-53265-SMS
                                    :
            Debtor.                 :       Chapter 7
___________________________________ :
                                    :
CATHY L. SCARVER, TRUSTEE,          :       ADVERSARY PROCEEDING NO.:
                                    :
            Plaintiff,              :       18-05174-SMS
v.                                  :
                                    :
PINGORA LOAN SERVICING, LLC         :
AND LOANDEPOT.COM, LLC,             :
                                    :
            Defendants.             :
___________________________________ :

         ORDER GRANTING TRUSTEE’S MOTION FOR SUMMARY JUDGMENT
         AND DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 18-05174-sms               Doc 22      Filed 08/22/19 Entered 08/22/19 16:23:33                 Desc Main
                                           Document      Page 2 of 16


           The above-styled matter is before the Court on cross-motions for summary judgment filed

by the Chapter 7 Trustee (the “Trustee”) and Pingora Loan Servicing, LLC (“Pingora”) and

LoanDepot.com, LLC (“LoanDepot” and, collectively with Pingora, the “Defendants”). Having

considered the briefs and materials submitted in support of the motions, and the oppositions

thereto, the Court grants the Trustee’s Motion for Summary Judgment and denies Defendants’

Motion for Summary Judgment. This Order memorializes the Court’s decision and constitutes

findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052(a).

This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(K) and venue is proper. The

Bankruptcy Court has authority to enter a final determination in this matter.

I.         Procedural Posture

           Virginia Sue Lindstrom (“Debtor” or “Borrower”) filed a voluntary chapter 7 petition on

February 22, 2017. (Bankr. Case No. 17-53265-SMS, Doc. 1). Debtor received a discharge on

June 19, 2017. (Id. at Doc. 12). The Trustee initiated this adversary proceeding by filing a

Complaint against Defendants on July 25, 2018. (Doc. 1). 1 Summons was issued on July 26, 2018,

and on August 1, 2018, the Trustee filed a Certificate of Service indicating that Defendants were

served with process. (Docs. 2, 3). Pingora filed its Answer to the Complaint on August 22, 2018.

(Doc. 4). On September 7, 2018, the Trustee filed her Restated Complaint, and Defendants each

filed an Answer to the Restated Complaint on September 21, 2018. (Docs. 5-7).

           On December 14, 2018, Defendants and the Trustee each filed a Motion for Summary

Judgment along with their supporting pleadings (the “Defendants’ Motion,” Doc. 11, the

“Trustee’s Motion,” Doc. 12, and collectively, the “Motions”). On January 4, 2018, the Trustee


1
    Unless otherwise specified, docket citations reference the docket in the adversary proceeding.
Case 18-05174-sms        Doc 22      Filed 08/22/19 Entered 08/22/19 16:23:33          Desc Main
                                    Document      Page 3 of 16


filed her Response to Defendants’ Motion for Summary Judgment (the “Trustee’s Response,” Doc.

13) and her Response to Statement of Uncontested Facts (the “Trustee’s Response to Statement of

Uncontested Facts,” Doc. 14), and Defendants filed their Response to Plaintiff’s Motion for

Summary Judgment (the “Defendants’ Response,” Doc. 15, and, collectively with the Trustee’s

Response and Trustee’s Response to Statement of Uncontested Facts, the “Responses”). On

January 18, 2019, Defendants filed their Reply to Plaintiff’s Response (the “Defendants’ Reply,”

Doc. 16), and the Trustee filed her Reply to Defendants’ Response (the “Trustee’s Reply,” Doc.

17, and, together with Defendants’ Reply, the “Replies”). On May 15, 2019, the Court heard oral

arguments on the Motions, the Responses, and the Replies. On May 20, 2019, the Trustee sent

letter correspondence to the Court via e-mail, which the Court construes as a post-hearing

supplemental brief (the “Trustee’s Letter Brief,” Doc. 20, Ex. A), and Defendants filed their

Objection and Response to Plaintiff’s May 20, 2019, Letter Brief to the Court (the “Defendants’

Objection,” Doc. 20). On May 22, 2019, the Trustee filed her Reply to Response of Defendants’ to

Plaintiff’s May 20, 2019 Letter Brief to the Court (the “Trustee’s Reply Brief,” Doc. 21, and,

collectively with the Trustee’s Letter Brief and Defendants’ Objection, the “Post-Hearing Briefs”).

II.    Facts

       The following facts are undisputed. On June 10, 2005, Debtor acquired ownership in the

real property located at 956 Subhill Court, Lawrenceville, GA 30043 (the “Property”) by virtue of

a warranty deed. (Doc. 12-2, ¶ 1). On or about August 10, 2015, Debtor executed a security deed

(the “Security Deed”) in favor of LoanDepot to secure a debt in the amount of $174,500.00. (Doc.

11-1, ¶ 4; 12-2, ¶ 2). The Security Deed was filed in the real property records of Gwinnett County,

Georgia on August 19, 2015, and recorded on pages 238 through 258 of Deed Book number 53766.

(Doc. 11-1, ¶ 6; Doc. 12-2, ¶ 2).
Case 18-05174-sms            Doc 22       Filed 08/22/19 Entered 08/22/19 16:23:33                     Desc Main
                                         Document      Page 4 of 16


         Debtor signed the Security Deed on Deed Book Page 250 (the “Attestation Page”) as

“Borrower.” (Doc. 11-1, ¶ 10; Doc. 14, ¶ 10). The Signature Page also contains the signature of

Dorothy S. Lindstrom (“Ms. Lindstrom”) as “Unofficial Witness.” (Doc. 11-1, ¶ 9; Doc. 14, ¶ 10).

The last page of the Security Deed (Deed Book, Page 251) is a notary acknowledgment (the

“Acknowledgment”) dated August 10, 2015, that contains the printed name and signature of Elliott

Braxton Smith (“Mr. Smith”), a notary public, as well as his notary seal. (Doc. 11-1, ¶ 11; Doc.

14, ¶ 11).

         Recorded contemporaneously with the Security Deed in the Deed Book at Pages 253

through 255 is an Acknowledgement and Waiver of Borrower’s Rights Rider (the “Rider”), which

includes a Closing Attorney’s Affidavit (the “Affidavit”). (Doc. 11-1, ¶¶ 12,16; Doc. 14, ¶¶ 12,

16). The Rider states on the first page that it is “incorporated into and shall be deemed to amend

and supplement the … Security Deed.” (Doc. 11-1, p. 24). The Affidavit appears on page 3 of the

same document and it includes the following language:

         In closing the above loan, but prior to the execution of the Security Deed and
         “Acknowledgment and Waiver of the Borrower’s Rights” by the Borrower(s), I or
         a representative of the firm reviewed with and explained to the Borrower(s) the
         terms and provisions of the Security Deed and particularly the provisions thereof
         authorizing the Lender to sell the secured property by a nonjudicial foreclosure
         under a power of sale, together with the “Acknowledgment and Waiver of the
         Borrower’s Rights” …. After said review with and explanation to Borrower(s),
         Borrower(s) executed the Security Deed and “Acknowledgment and Waiver of
         Borrower’s Rights.”

(Doc. 11-1, ¶ 16, p. 26; Doc. 14 at ¶ 16). 2 The Rider, dated August 10, 2015, is signed by Debtor




2
  The Trustee does not contest the language included in the Closing Attorney’s Affidavit, the date of the document,
or the identity of the signatory thereto. (Doc. 14 at ¶ 16). However, the Trustee “denies that the Closing Attorney’s
Affidavit is a part of, or a continuation of the Acknowledgment and Waiver of Borrower’s Rights Rider,” and “further
denies that the Closing Attorney testified to the Debtor’s execution of the Security.” Id.
Case 18-05174-sms            Doc 22      Filed 08/22/19 Entered 08/22/19 16:23:33                     Desc Main
                                        Document      Page 5 of 16


as “Borrower,” Ms. Lindstrom as an “Unofficial Witness,” and signed and notarized by Mr. Smith.

(Doc. 11-1, ¶¶ 13-15; Doc. 14, ¶¶ 13-15). The Affidavit, also dated August 10, 2015, contains the

signature of Mr. Smith as “Closing Attorney,” and is signed and notarized by Hall County public

notary, Cory Borgerding. (Doc. 11-1, ¶¶ 16-17; Doc. 14, ¶¶ 16-17). 3

        Debtor filed a voluntary chapter 7 petition on February 22, 2017. (Doc. 11-1,¶ 2; Doc. 12-

2, ¶ 3). On or about March 28, 2017, the Trustee became the permanent chapter 7 trustee for the

bankruptcy estate. (Doc. 11-1, ¶ 3; Doc. 12-2, ¶ 4). The Trustee filed her “Notice of Bankruptcy

Filing and Claim of Chapter 7 Trustee” in the Gwinnett County Real Property Records on

September 14, 2017, in Deed Book number 55539, page 128. (Doc. 12-2, ¶ 6). On November 20,

2017, an assignment transferring the Security Deed from LoanDepot to Pingora was recorded in

the Gwinnett County Real Property Records in Deed Book number 55539, page 337. (Doc. 11-1,

¶ 4; Doc. 12-2, ¶ 7).

        On September 7, 2018, the Trustee filed the Restated Complaint seeking to avoid the

secured interest of LoanDepot pursuant to 11 U.S.C. § 544 and recover the Property or its value

from Defendants for the benefit of the estate under 11 U.S.C. §§ 550 and 551. 4 (Doc. 5). The

Trustee alleges that the Security Deed is patently defective because it lacks the signature of an

attesting official witness as required by O.C.G.A. § 44-14-33 and, therefore, its recordation failed



3
  The Trustee does not contest that the Affidavit contains the signature and the notary seal of Cory Borgerding, but
“denies that the Closing Attorney’s Affidavit is a part of, or a continuation of the Acknowledgment and Waiver of
Borrower’s Rights Rider.” (Doc. 14, ¶ 17).

4
  The Motions do not address the value of the Property should the Trustee be unable to recover the Property itself.
Count IV of the Restated Complaint also seeks to recover from Defendants all post-petition mortgage payments made
by Debtor on account of the Security Deed, but neither the Trustee nor Defendants sought summary judgment with
respect to this Count. These issues are not addressed in this Order and will remain pending claims as alleged in the
Restated Complaint.
Case 18-05174-sms        Doc 22     Filed 08/22/19 Entered 08/22/19 16:23:33              Desc Main
                                   Document      Page 6 of 16


to provide constructive notice to subsequent bona fide purchasers, making it avoidable under

11 U.S.C. § 544(a)(3). Id. Defendants do not deny that the Security Deed is patently defective, but

contend any defect was cured in compliance with the requirements of the remedial provision of

O.C.G.A. § 44-2-18 because Mr. Smith’s Affidavit testifies to the execution and attestation of the

Security Deed. (Doc. 16, p. 2). The Trustee disputes Mr. Smith’s status as a subscribing witness

and contends that the Affidavit does not comply with O.C.G.A. § 44-2-18.

III.   Legal Analysis

       A. Summary Judgment Standard

       Pursuant to Rule 7056 of the Federal Rules of Bankruptcy Procedure, incorporating Rule

56 of the Federal Rules of Civil Procedure, a grant of summary judgment is appropriate “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). The movant bears the “initial responsibility of

informing the . . . court of the basis for its motion, and identifying those portions of pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted); accord, e.g., Mann v. Taser

Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009). The court must resolve a motion for summary

judgment by viewing all evidence and drawing all reasonable inferences in the light most favorable

to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Rosen v. Biscayne

Yacht & Country Club, Inc., 766 F.2d 482, 484 (11th Cir. 1985); Lubin v. Cincinnati Ins. Co., 2010

WL 5313754, at *4 (N.D. Ga. Dec. 17, 2010) (citing Patton v. Triad Guar. Ins. Corp., 277 F.3d

1294, 1296 (11th Cir. 2002)). As set forth above, the material facts are not in dispute and thus

the Court will determine whether either party has established its entitlement to judgment as a
Case 18-05174-sms            Doc 22       Filed 08/22/19 Entered 08/22/19 16:23:33                      Desc Main
                                         Document      Page 7 of 16


matter of law.

         B. Avoidance Under 11 U.S.C. § 544

         Section 544(a)(3) of the Bankruptcy Code provides that the trustee

         may avoid any transfer of the property of the debtor … that is voidable by a bona
         fide purchase of real property … from the debtor, against whom applicable law
         permits such transfer to be perfected, that obtains the status of a bona fide purchaser
         and has perfected such transfer at the time of the commencement of the case,
         whether or not such a purchaser exists.

11 U.S.C. § 544(a)(3). The Trustee argues that the Security Deed was ineligible for recordation

under Georgia law because it reflects only one attesting witness and, therefore, failed to give

constructive notice to a bona fide purchaser, rendering it avoidable.

                  i. O.C.G.A. § 44-14-33: The Recording Statute

         O.C.G.A. § 44-14-33 (the “Recording Statute”) provides that a security deed “must be

attested by an officer as provided in Code Section 44-2-15, and attested by one other witness.” 5 In

other words, a Security Deed requires two attestations. Absent two attestations, a security deed is

patently defective, and a bona fide purchaser is not subject to such a security deed, even if recorded,

because it does not provide constructive notice to the bona fide purchaser. In re Perry, 565 B.R.

442, 444 (Bankr. M.D. Ga. 2017) (citing Trauner v. First Tennessee Bank, N.A. (In re Simpson),

544 B.R. 913, 918 (Bankr. N.D. Ga. 2016); Wells Fargo Bank, N.A. v. Gordon, 292 Ga. 474, 475,

749 S.E.2d 368 (2013)).

         It is undisputed that the Security Deed in this case is patently defective. The Attestation



5
  The Recording Statute was amended in 2015. Prior to the 2015 amendment, the Recording Statute provided that a
security deed “must also be attested by or acknowledged before an officer” for proper recordation. O.C.G.A. § 44-
14-33 (2010). The 2015 amendment removed the acknowledgment language and, effective July 1, 2015, the Statute
expressly requires two attestations for proper recordation. The Security Deed at issue was executed on August 15, 2015
and recorded on August 19, 2015, and, therefore, the post-amendment version of the Recording Statute applies.
Case 18-05174-sms        Doc 22     Filed 08/22/19 Entered 08/22/19 16:23:33            Desc Main
                                   Document      Page 8 of 16


Page reflects only the signatures of the Borrower and one attesting witness, Ms. Lindstrom.

However, Defendants argue that any defect was cured in compliance with the requirements of the

remedial provisions of O.C.G.A. § 44-2-18 (the “Remedial Statute”). Specifically, Defendants

contend that the Affidavit signed by Mr. Smith, attached to the Rider that was recorded

contemporaneously with the Security Deed, cured the defect because Mr. Smith is a subscribing

witness who testified to the execution and attestation of the Security Deed.

               ii. O.C.G.A. § 44-2-18: The Remedial Statute

       The Remedial Statute provides that:

       If a deed is neither attested by nor acknowledged before one of the officers named
       in Code Section 44-2-15, it may be recorded upon the affidavit of a subscribing
       witness, which affidavit shall be made before any one of the officers named in Code
       Section 44-2-15 and shall testify to the execution of the deed and its attestation
       according to law. A substantial compliance with the requirements of this Code
       Section shall be held sufficient in the absence of all suspicion of fraud.

O.C.G.A. § 44-2-18 (2016).

       At oral argument, the parties clarified to the Court that their sole dispute is whether Mr.

Smith is a subscribing witness who could testify to the execution of the security deed and its

attestation. But following oral argument, the Trustee argued in the Letter Brief that the Remedial

Statute is unavailable to Defendants. (Doc. 20, Ex. A; Doc. 21). The Trustee contends that the

Remedial Statute is unavailable with respect to a security deed that is “acknowledged” based on

the “plain unambiguous language” of the Remedial Statute, which provides that a security deed

may be recorded upon the affidavit of a subscribing witness “[i]f a deed is neither attested by nor

acknowledged ….” Id. Because the Security Deed was acknowledged by Mr. Smith, the Trustee

argues that the Remedial Statute is not available to cure the defect in the Security Deed. The

Trustee clarifies that the Remedial Statute was available to cure the defect in the security deed in
Case 18-05174-sms             Doc 22      Filed 08/22/19 Entered 08/22/19 16:23:33       Desc Main
                                         Document      Page 9 of 16


Kim 6 because, without the notary seal, the security deed was not effectively attested, nor was there

an acknowledgement. Id. The Court is not persuaded.

           The Trustee’s interpretation of the Remedial Statute ignores its history and its practical

application. Prior to 2015, the Recording Statute permitted attestation or acknowledgment of the

security deed before an officer prescribed in O.C.G.A § 44-2-15 for proper recordation. O.C.G.A.

§ 44-14-33. Effective July 1, 2015, the Recording Statute no longer allows for

“acknowledgement,” and, as currently written, expressly requires two attestations for proper

recordation. Legislative history indicates that the 2015 removal of the acknowledgement language

from the Recording Statute was to “clarify that only attestation will suffice in recording and

executing [security deeds].” Ga. H.R. Daily Rep., 2015 Reg. Sess. No. 40 (April 7, 2015). The

Remedial Statute has not been amended to mirror the language of the amended Recording Statute.

The Remedial Statute continues to track the language of the pre-2015 Recording Statute and,

therefore, the acknowledgment language remains. This does not mean that the Remedial Statute is

now inapplicable to security deeds that were acknowledged but remain defective under the revised

Recording Statute.

           The Remedial Statute is a cure statute that operates in conjunction with the Recording

Statute. While the Georgia legislature amended the Recording Statute and not the Remedial

Statute, the legislative history behind the 2015 amendment confirms that the change was intended

to impact the operation of the Recording Statute alone. Absent any Georgia case law on point, this

Court concludes that, in light of the 2015 amendment to the Recording Statute, interpreting the

Remedial Statute to preclude the cure of a defective attestation because there was also an


6
    Gordon v. Terrace Mortgage Co. (In re Kim), 571 F.3d 1342 (11th Cir. 2009).
Case 18-05174-sms          Doc 22    Filed 08/22/19 Entered 08/22/19 16:23:33             Desc Main
                                    Document     Page 10 of 16


acknowledgment (which was allowed under the prior Recording Statute) would be antithetical to

the purpose of the Remedial Statute. The Court therefore concludes that the Remedial Statute is

applicable in this case.

        C. The Subscribing Witness Requirement

        Having determined that the Remedial Statute is applicable, the Court must now determine

whether Mr. Smith’s affidavit satisfied the Statute’s requirements. The Remedial Statute requires

an “affidavit of a subscribing witness … testify[ing] to the execution of the deed and its

attestation according to law.” O.C.G.A. § 44-2-18 (emphasis added). “Subscribing witness” is not

defined anywhere in the Georgia Code. Black’s Law Dictionary defines a “subscribing witness”

as “[s]omeone who witnesses the signatures on an instrument and signs at the end of the instrument

to that effect.” Subscribing Witness, BLACK’S LAW DICTIONARY (11th ed. 2019). It further

provides that “subscribing witness” is also termed “attesting witness.” See Attesting Witness,

BLACK’S LAW DICTIONARY (11th ed. 2019). “Attesting witness” is defined as “[s]omeone who

vouches for the authenticity of another’s signature by signing an instrument that the other has

signed.” Id. As gleaned from Georgia case law, “subscribing witness” in the context of the

Remedial Statute refers to one who “witness[es] the actual execution of a paper, and subscrib[es]

one’s name as a witness to that fact,” i.e., an attestation. Gilliam v. Burgess, 169 Ga. 705, 707, 151

S.E. 652, 653 (1930); see also White v. Magaraham, 87 Ga. 217, 219 13 S.E. 509, 510 (1891),

overruled on other grounds by Leeds Bldg. Prods, Inc. v. Sears Mortg. Corp, 267 Ga. 300, 301,

577 S.E. 2d 565, 568 (2000) (“Attestation is the act of witnessing the actual execution of a paper

and subscribing one's name as a witness to that fact.”). In other words, for Mr. Smith to be a

“subscribing witness,” he must have witnessed the Borrower sign the security deed and the

Affidavit must testify to that effect.
Case 18-05174-sms         Doc 22    Filed 08/22/19 Entered 08/22/19 16:23:33               Desc Main
                                   Document     Page 11 of 16


       The Trustee argues that because Mr. Smith failed to sign as a witness on the Attestation

Page of the Security Deed, and because the Affidavit does not affirmatively state that Mr. Smith

himself witnessed the execution of the Security Deed, Mr. Smith is not a subscribing witness and

the Affidavit does not substantially comply with the Remedial Statute to cure the defect in the

Security Deed. Defendants allege that Mr. Smith is a subscribing witness because he signed the

Rider as a witness, which was expressly incorporated into the Security Deed and recorded

therewith. Defendants rely on Gordon v. Terrace Mortgage Co. (In re Kim), 571 F.3d 1342 (11th

Cir. 2009), a case in which the Eleventh Circuit closely examined the components of the Remedial

Statute in the context of an affidavit similar to the one here.

       In Kim, the security deed the trustee sought to avoid had two attesting witnesses’ signatures

on the attestation page, including the signature of the closing attorney as a notary, but it lacked the

official notary seal. Kim, 571 F.3d at 1344. The accompanying affidavit stated that “I reviewed

with and explained to the Borrower(s) the terms and provisions” of the loan and “[a]fter said review

with and explanation to Borrower(s), Borrower(s) executed the Security Deed and ‘Waiver of

Borrower’s Right.’” Id. at 1345-46. The affidavit was signed by the closing attorney, a separate

notary, and includes the notary’s seal. Id. at 1346. The bankruptcy court held that the affidavit

failed to satisfy the requirements of the Remedial Statute because the affiant testified only to the

execution of the deed and not to its attestation. Id. The Eleventh Circuit disagreed and explained

that although the attestation page lacked the notary seal, based on the language in the

accompanying affidavit and because the closing attorney’s signature is present on the attestation

page, the closing attorney was in effect testifying that he witnessed the borrower execute the

security deed. Id. at 1346-47.

       This case differs from Kim in two respects. First, While the language of the affidavits in
Case 18-05174-sms             Doc 22      Filed 08/22/19 Entered 08/22/19 16:23:33                         Desc Main
                                         Document     Page 12 of 16


this case and in Kim is extremely similar, it is not identical. In Kim, the affidavit states that “I

reviewed with and explained to the Borrower(s) … After said review with and explanation to

Borrower(s), Borrower(s) executed the Security Deed and “Acknowledgment and Waiver of

Borrower’s Rights.’” Id. at 1345 (emphasis added). The Affidavit in this case states that “I or a

representative of the firm reviewed with and explained to the Borrower(s) … After said review

with and explanation to Borrower(s), Borrower(s) executed the Security Deed and

‘Acknowledgment and Waiver of Borrower’s Rights.’” (Doc. 11-1, p. 26) (emphasis added). The

additional “or a representative of the firm” language included in the Affidavit here makes it

plausible that another representative of the firm, and not Mr. Smith, explained the terms of the

Security Deed and the Rider to the Borrower and witnessed the execution of the Security Deed.

         Second, the Attestation Page lacks Mr. Smith’s signature entirely, whereas in Kim, two

attesting witnesses had signed the attestation page, but it was not properly notarized. 7 Some courts

have interpreted Kim to mean that an affidavit of a subscribing witness can cure only a defective

attestation, not an omitted one. Perry, 565 B.R. at 448 (“an affidavit [of a subscribing witness]

cannot supplement a security deed to add a signature of an official witness [whose] signature is

completely absent from the security deed”); see also Simpson, 544 B.R. at 921 (“[t]he attestation

of the waiver cannot be substituted for the proper attestation of the security deed”). But it is not

necessary for this Court to extend its holding that far, and the Court declines to do so. In Kim, the


7
  On that basis, the Trustee points to Gordon v. Wells Fargo Bank, N.A. (In re Knight), 504 B.R. 668 (Bankr. N.D.
Ga. 2014), where the Court determined that the closing attorney’s affidavit failed to cure the defect in the security
deed, in part, because the attorney’s signature was entirely absent from the attestation page of the security deed (the
Knight court also had serious concerns regarding the chain of signatures connecting the security deed to the affidavit
that are not present in this case). However, the defect in the Knight security deed was the absence of an unofficial
attesting witness’ signature and the court held that the Remedial Statute only “permitted a cure if the official signature
was missing,” rendering the Remedial Statute inapplicable. Id. at 673. Here, the defect is the absence of an official
attesting witness’ signature and the holding in Knight is therefore inapposite.
Case 18-05174-sms        Doc 22     Filed 08/22/19 Entered 08/22/19 16:23:33              Desc Main
                                   Document     Page 13 of 16


closing attorney who signed the affidavit also signed the attestation page as a notary, albeit in a

defective manner because it was missing the notary seal. However, by virtue of his signature as

the notary on the attestation page, the Eleventh Circuit determined that the closing attorney actually

witnessed the execution of the security deed and could thus act as a subscribing witness under the

Remedial Statute. As a result, the Eleventh Circuit found that the closing attorney’s affidavit

attested to both the execution of the security deed (by virtue of the language of the affidavit) and

its attestation (by virtue of the closing attorney’s presence at the execution of the security deed as

demonstrated by his notary signature). Kim, 571 F.3d at 1347. This Court does not read Kim to

opine on whether the Remedial Statute allows an affidavit to cure an omitted attestation as opposed

to a defective one.

       Nevertheless, without a statement testifying that Mr. Smith in fact witnessed the execution

of the Security Deed, Mr. Smith cannot be a subscribing witness and he cannot testify to the Deed’s

attestation as required by the Remedial Statute. Mr. Smith’s signature appears only on the

Acknowledgment and the Affidavit attached to the Rider. (See Doc. 5, Ex. A). Though the

Acknowledgement is on the last page of the Security Deed and could thus be viewed as part of the

Security Deed, acknowledgement is not an attestation. “Acknowledgment is the act of a grantor in

going before some competent officer and declaring the paper to be his deed.” White, 87 Ga. at 217,

13 S.E. at 510. In other words, acknowledgment is the act of confirming the declaration of the

person executing the document that they indeed executed the document. The Acknowledgment

merely confirms that the Borrower executed the Security Deed. It does not confirm that Mr. Smith

witnessed the execution of the Security Deed such that he would be able to testify to the same.

       The Recording Statute provides that if a mortgage is duly executed and recorded,

constructive notice has been provided to a subsequent bona fide purchaser. But absent proper
Case 18-05174-sms        Doc 22    Filed 08/22/19 Entered 08/22/19 16:23:33               Desc Main
                                  Document     Page 14 of 16


recordation or satisfaction of the Remedial Statute, a security deed is invalid even if all requisite

actions by the parties took place, including the actual witnessing of the execution. Because the

Affidavit only acknowledges—and does not attest to—the execution of the Security Deed, the

requirements of the Remedial Statute have not been met. The Security Deed therefore remains

defective and subject to avoidance.

       D. The Section 550(b)(1) Defense

       The Trustee’s Motion also seeks summary judgment with respect to her ability to recover

from LoanDepot as the initial transferee and Pingora as the immediate transferee under 11 U.S.C.

§ 550(a) and, specifically, seeks a determination that Pingora cannot avail itself of the protections

of § 550(b)(1). (Doc. 12, p. 11-12). Neither Defendants’ Motion nor their Response or Reply to

the Trustee’s Motion address this argument, but Defendants both assert a § 550(b)(1) defense in

their Answers to the Restated Complaint. (Doc. 6, p. 2; Doc. 7, p. 2). Section 550(a) provides that

to the extent a transfer is avoided under § 544, the trustee may recover the property transferred, or

its value, from the initial transferee or any immediate or mediate transferee of such initial

transferee. 11 U.S.C. § 550(a). Section 550(b)(1), however, provides that a trustee may not

recover from a “transferee that takes for value … in good faith, and without knowledge of the

voidability of the transfer avoided.” 11 U.S.C. § 550(b)(1).

       It is undisputed that LoanDepot is the initial transferee. Thus, the protections of § 550(b)(1)

are unavailable to it. See Ragsdale v. S. Fulton Machine Works, Inc. (In re Whitacre Sunbelt, Inc.),

200 B.R. 422, 425 (Bankr. N.D. Ga. 1996). It is undisputed that Pingora is a subsequent transferee

and the Trustee has not argued that Pingora failed to provide value in connection with the transfer.

However, Pingora may only avail itself of § 550(b)(1) protection if it received the transfer in good

faith and without knowledge of the Security Deed’s voidability. 11 U.S.C. § 550(b)(1). Pingora,
Case 18-05174-sms         Doc 22    Filed 08/22/19 Entered 08/22/19 16:23:33               Desc Main
                                   Document     Page 15 of 16


as the transferee, bears the burden of proof. Kerr v. Roeser (In re Hackney), No. 13-5056-JRS,

2014 WL 4059787, at *1 (Bankr. N.D. Ga. April 2, 2014) (citing Goldman v. Capital City Mort.

Corp. (In re Nieves), 648 F.3d 232, 237 (4th Cir. 2011)).

       For purposes of § 550(b)(1), knowledge does not require a “complete understanding of the

facts and receipt of a lawyer’s opinion that such a transfer is voidable; some lesser knowledge will

do.” Bonded Fin. Servs., Inc. v. European Am. Bank, 838 F.2d 890, 898 (7th Cir. 1988). Further,

if an immediate transferee “possesses knowledge of facts that suggest a transfer may be fraudulent,

and further inquiry by the transferee would reveal facts sufficient to alert him that the property is

recoverable, he cannot sit on his heels.” Brown v. Third Nat’l Bank (In re Sherman), 67 F.3d 1348,

1357 (8th Cir. 1995). And under Georgia law, a transferee of property is “charged with constructive

notice of the contents of a recorded instrument within its chain of title.” VATACS Group, Inc. v.

HomeSide Lending, Inc., 276 Ga. App. 386, 391, 623 S.E. 2d 534, 539 (2005).

       In analyzing good faith under § 550(b)(1), many courts consider “what the transferee

objectively ‘knew or should have known’ instead of examining the transferee’s actual knowledge

from a subjective standpoint.” In re Hackney, 2014 WL 4059787, at *5 (citing Brown v. Third

Nat’l Bank (In re Sherman), 67 F.3d 1348, 1355 (8th Cir. 1995)). “Thus transferees cannot simply

bury their heads in the sand and later claim they took in good faith ‘if they remain willfully ignorant

in the face of facts which cry out for investigation.’” Id. (quoting In re Nieves, 648 F.3d at 241).

       The Trustee argues—and the Court agrees—that the defect in the Security Deed at issue is

a patent defect in that it has only one attestation on the attestation page. See Gordon v. Wells Fargo

Bank, N.A. (In re Codrington), 430 B.R. 287, 292 (Bankr. N.D. Ga. 2009) (A patent defect is

“obvious and easily detectable. An example is a deed missing the signature of an unofficial

witness.”). The undisputed facts also establish that Pignora took assignment of the Security Deed
Case 18-05174-sms        Doc 22    Filed 08/22/19 Entered 08/22/19 16:23:33             Desc Main
                                  Document     Page 16 of 16


subsequent to the Trustee filing her Notice of Bankruptcy Filing and Claim of Chapter 7 Trustee

(the “Notice”) in the real property records. Whether Pingora actually reviewed the Security Deed

or the Trustee’s Notice prior to taking assignment of the Security Deed is irrelevant; Pingora was

charged with constructive notice under Georgia law. The Security Deed, which is defective on its

face, and the Notice “cry out for investigation” such that Pingora should have further inquired into

their implications. It follows that Pingora did not take assignment of the Security deed in good

faith and without knowledge of the transfer’s voidability and, therefore, Pingora is not entitled to

a § 550(b)(1) defense.

IV.    Conclusion

       Because Mr. Smith was not a subscribing witness, the Affidavit fails to substantially

comply with the Remedial Statute to cure the defect in the Security Deed. It follows that the

Security Deed, as recorded, does not provide constructive notice to subsequent bona fide

purchasers and the Trustee may therefore avoid the Security Deed pursuant to 11 U.S.C.

§ 544(a)(3) and recover the Property or its value from Defendants pursuant to 11 U.S.C. § 550.

Further, because LoanDepot is an initial transferee and because Pingora had, at minimum,

constructive knowledge of the transfer’s voidability, Defendants are not entitled to a defense under

11 U.S.C. § 550(b)(1). Accordingly, it is

       ORDERED that the Trustee’s Motion for Summary Judgment (Doc. 12) is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (Doc. 11)

is DENIED.

       The Clerk shall serve a copy of this Order upon the Trustee, Defendants, and their

respective counsel.

                                     END OF DOCUMENT
